 


 HR 366 ENR: To designate the Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 366 
 
AN ACT 
To designate the Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, as the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Designation of Ernest Childers Department of Veterans Affairs Outpatient Clinic 
(a)DesignationThe Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, shall after the date of the enactment of this Act be known and designated as the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
